

	

		II

		109th CONGRESS

		1st Session

		S. 1510

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 27, 2005

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To designate as wilderness certain lands

		  within the Rocky Mountain National Park in the State of

		  Colorado.

	

	

		1.Short title and

			 purpose

			(a)Short

			 titleThis Act may be cited

			 as the Rocky Mountain National Park

			 Wilderness Act.

			(b)PurposeThe purpose of this Act is to include in

			 the National Wilderness Preservation System certain lands within the Rocky

			 Mountain National Park, Colorado, in order to protect the enduring scenic and

			 historic wilderness character and unique wildlife values of the lands as well

			 as the scientific, educational, inspirational, and recreational resources,

			 values, and opportunities of the lands.

			2.Designation of Rocky

			 Mountain National Park Wilderness

			(a)DesignationIn furtherance of the purposes of the

			 Wilderness Act (16 U.S.C. 1131 et seq.), certain lands within the Rocky

			 Mountain National Park, Colorado, which comprise approximately ____ acres, as

			 generally depicted on the map titled Rocky Mountain National Park,

			 Colorado Wilderness Boundaries and dated June 2005, are hereby

			 designated as wilderness and, therefore, as a component of the National

			 Wilderness Preservation System. The designated lands shall be known as the

			 Rocky Mountain National Park Wilderness.

			(b)Map and

			 description

				(1)Preparation and

			 submissionAs soon as

			 practicable after the date of the enactment of this Act, the Secretary of the

			 Interior shall prepare a map and a boundary description of the Rocky Mountain

			 National Park Wilderness designated by subsection (a) and file the map and

			 boundary description with the Committee on Resources of the House of

			 Representatives and the Committee on Energy and Natural Resources of the

			 Senate. The map and boundary description shall be on file and available for

			 public inspection in the office of the Director of the National Park Service,

			 Department of the Interior.

				(2)TreatmentThe map and boundary description prepared

			 under paragraph (1) shall have the same force and effect as if included in this

			 Act. The Secretary of the Interior may correct clerical and typographical

			 errors in the map and description.

				(c)Potential

			 wilderness lands

				(1)DefinitionIn this section, the term potential

			 wilderness lands means—

					(A)lands identified as potential wilderness on

			 the map referred to in subsection (a); and

					(B)lands and interests therein acquired by the

			 United States on or after the date of the enactment of this Act that are

			 located within the boundaries of the Rocky Mountain National Park and are

			 contiguous with lands designated as wilderness by this Act.

					(2)Inclusion in

			 wildernessUpon publication

			 in the Federal Register of a notice by the Secretary of the Interior that all

			 uses of a parcel of potential wilderness lands inconsistent with the Wilderness

			 Act have ceased, the parcel shall be included in the Rocky Mountain National

			 Park Wilderness designated by subsection (a) and managed as provided in section

			 3. The Secretary of the Interior shall modify the map and boundary description

			 prepared under subsection (b) to reflect the inclusion of the parcel in the

			 Rocky Mountain National Park Wilderness.

				(d)Exclusion of

			 certain landsThe boundaries

			 of the Rocky Mountain National Park Wilderness and the potential wilderness

			 lands specifically exclude the following:

				(1)The Grand Ditch (including both the main

			 canal of the Grand Ditch and a branch thereof known as the specimen Ditch) and

			 its right-of-way as well as associated appurtenances, structures, buildings,

			 camps, and work sites in existence as of June 1, 1998.

				(2)Lands owned by the St. Vrain & Left

			 Hand Water Conservancy District, including Copeland Reservoir and the Inlet

			 Ditch to such reservoir from the North St. Vrain Creek, amounting to

			 approximately 35.38 acres.

				(3)Lands owned by the Wincentsen-Harms Trust,

			 amounting to approximately 2.75 acres.

				(e)Relation to

			 lands outside wildernessNothing in this Act shall affect the

			 management or use of any lands not included within the boundaries of the Rocky

			 Mountain National Park Wilderness or the potential wilderness lands.

			3.Management of Rocky

			 Mountain National Park Wilderness

			(a)Management

			 generallySubject to valid

			 existing rights, lands designated as wilderness by section 2(a) or subsequently

			 included in the Rocky Mountain National Park Wilderness by section 2(c) shall

			 be managed by the Secretary of the Interior in accordance with the Wilderness

			 Act (16 U.S.C. 1131 et seq.) and this Act. With respect to the lands designated

			 as wilderness by section 2(a), any reference in the Wilderness Act to the

			 effective date of the Wilderness Act shall be deemed to be a reference to the

			 date of the enactment of this Act. With respect to the lands subsequently

			 included in the Rocky Mountain National Park Wilderness by section 2(c), any

			 reference in the Wilderness Act to the effective date of the Wilderness Act

			 shall be deemed to be a reference to the date on which the lands were included

			 in the wilderness area.

			(b)Water

			 rights

				(1)FindingsThe Congress finds the following:

					(A)According to decisions of the courts of the

			 State of Colorado, the United States has existing rights to water within the

			 Rocky Mountain National Park.

					(B)Those rights are sufficient for the

			 purposes of the Rocky Mountain National Park Wilderness as designated by

			 section 2.

					(C)In light of the findings in subparagraphs

			 (A) and (B), there is no need for this Act to effect a reservation by the

			 United States of any additional water rights to fulfill the purposes for which

			 the Rocky Mountain National Park Wilderness is designated.

					(2)No

			 reservationNothing in this

			 Act or any action taken pursuant to this Act shall constitute either an express

			 or implied reservation of water or water rights for any purpose.

				(c)Colorado-Big

			 Thompson Project

				(1)Current

			 activitiesActivities on,

			 under, or affecting the lands designated as wilderness by section 2 relating to

			 the monitoring, operation, maintenance, repair, replacement, and use of the

			 Colorado-Big Thompson Project and its facilities which were allowed as of June

			 1, 1998, shall be allowed to continue and shall not be affected by the

			 designation of the lands as wilderness.

				(2)New

			 activitiesIn addition to the

			 activities described in paragraph (1), any other activities on, under, or

			 affecting the lands designated as wilderness by section 2 that because of

			 emergencies or catastrophic events become necessary for the operation,

			 maintenance, repair, replacement, and continued use of the Colorado-Big

			 Thompson Project and its facilities shall be allowed, subject only to

			 reasonable restrictions which are established by the Secretary of the Interior

			 to protect the wilderness values of the lands. In implementing this paragraph,

			 the Secretary shall not establish any restrictions on the activities that would

			 prevent the occurrence of such necessary activities or that would reduce the

			 water supply provided by the Colorado-Big Thompson Project or the Windy Gap

			 Project.

				(3)Relation to

			 authority in Act establishing parkNothing in the first section of the Act of

			 January 26, 1915 (16 U.S.C. 191), shall be construed to allow development

			 within the lands designated as wilderness by section 2 of any reclamation

			 project not in existence as of the date of the enactment of this Act.

				(d)No buffer

			 zonesCongress does not

			 intend that the designation by this Act of the Rocky Mountain National Park

			 Wilderness creates or implies the creation of protective perimeters or buffer

			 zones around the wilderness area. The fact that nonwilderness activities or

			 uses can be seen or heard from within the wilderness area shall not, of itself,

			 preclude such activities or uses up to the boundary of the wilderness

			 area.

			

